DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Antrim on May 7, 2021.
The application has been amended as follows: 
As per Claim 1. (Currently Amended) An installation comprising:
an acquisition station acquiring data relating to a product or a set of products,  for several successive users, said acquisition station comprising:
 a laying surface allowing [[the]] a user among said several successive users to lay down said product or set of products;
 an image acquisition device oriented toward the laying surface;
 an identification device 
 a control device that acquires an identifier of each of said users among said several successive users 

said control device acquiringeach user; 
a memory in which [[is]] are stored preorders, the preorders comprising a preorder for each user, 
a memory in which are stored one of said [[a]] preorders;
a processing station comprising a display screen, a human-machine interface and a processing unit that displays, on the screen, a preorder processing interface which comprises:
 a navigation zone for selecting a preorder;
 an image display zone for displaying the image of the preorder;
 an identifier display zone for displaying an identification datum of the user with which the preorder is associated;
 selection elements each associated with a reference product, 
an 
wherein when one of said selection elements is invoked by an operator, said processing unit of the processing station bs a datum of the corresponding reference product in said order zone, and add, in an order associated with the preorder, the datum of said reference product.
As per Claim 2. (Currently Amended) The installation as claimed in claim 1, wherein the installation comprises a database of user accounts in which are recorded user account data, each user account comprising:
an identifier of a user; 
 a balance value, credit or debit; 
and in that the control device s whether the identifier of the user that has been acquired corresponds to the identifier of the user of a recorded user account.
As per Claim 3. (Currently Amended) The installation as claimed in claim 2, wherein each user account comprises right-of-use information to indicate whether the user associated with the user account is or is not authorized to use said acquisition station or the installation,
                and in that the control device authorizes or does not authorize the use of the acquisition station or of the installation as a function of the right-of-use information associated with said user account 
 As per Claim 4. (Previously Presented) The installation as claimed in claim 1, wherein the installation comprises a memory in which are stored sets of data called tickets, each ticket comprising at least a part of the data of an order and/or a part of the data of the associated preorder, and in that at least a part of the data of a ticket associated with a user is accessible from a terminal.
 	As per Claim 5. (Currently Amended) The installation as claimed in claim 1, wherein the acquisition station s independently of the processing station.  
 As per Claim 6. (Currently Amended) The installation as claimed in claim 1, wherein the processing station es preorders that have been generated, independently of whether the acquisition station is continuing to operate or has stopped.
 	As per Claim 7. (Currently Amended) The installation as claimed in claim 1, wherein said processing station es between the preorder processing interface and a direct input interface, in which no image of product[[s]] acquired by the acquisition station is displayed, said processing unit generating a direct order, which includes at least one datum of a reference product corresponding to a selection element invoked by the operator 
 	As per Claim 8. (Currently Amended) The installation as claimed in claim 1, wherein the processing unit automatically selects said preorder by displaying the corresponding identification and image data in the preorder processing interface 
 	As per Claim 9. (Currently Amended) The installation as claimed in claim 1, wherein said processing station s the operator to act on the image, 
 	As per Claim 10. (Currently Amended) The installation as claimed in claim 1, wherein each preorder comprises preorder status information indicating whether the preorder is:
 to be processed; or
 currently being processed, or processed; and in that the processing station s the preorders to be displayed in the processing interface as a function of their status.
 	As per Claim 11. (Currently Amended) The installation as claimed in claim 1, wherein, each reference product comprises a product naming datum, a price datum, and a quantity datum,  
                said processing unit of the processing station s these product naming, price, and quantity data into the order when said reference product is selected in the preorder processing interface.
 	As per Claim 12. (Currently Amended) The installation as claimed in claim 1, wherein, said preorder also comprising, for each image, a position datum relating to the product or the set of products relative to said image, said processing station s, in the image zone of the processing interface, an enlarged view of said image as a function of said position datum. 
 As per Claim 13. (Currently Amended) The installation as claimed in claim 1, wherein, with the acquisition station, comprising a display screen, and with the image acquisition device, comprising a camera, the control unit is configured to:
trigger [[the]] a display on the screen of the image filmed by the camera when the introduction of the product or of the set of products on the laying surface is detected;
 trigger [[the]] a stopping of the display of the filmed image when the product or the set of products is removed from the laying surface.
 	As per Claim 14. (Currently Amended) The installation as claimed in claim 1, wherein the processing station  
 	As per Claim 15. (Previously Presented) The installation as claimed in claim 1, wherein the installation comprises several processing stations and/or several acquisition stations.
 	As per Claim 16. (Currently Amended) A product data management method, implemented using an installation according to claim 1, wherein the method includes the generation of preorders using the acquisition station, wherein said method comprises, using the processing station, the following steps of:
displaying an image of a preorder in the image display zone of the processing interface;
using selection elements of the processing interface of the processing station, adding, into an order associated with the preorder, data of a reference product corresponding to a product present in the displayed image.
 	As per Claim 17. (Currently Amended) The method as claimed in claim 16, wherein the steps performed using the processing station are performed asynchronously with respect to that or those performed with the acquisition station.
 
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The most remarkable prior arts on record are to Tsunoda U.S. Patent Application Publication 2015/0016672 and Bender et al. U.S. Patent Application Publication 2017/0328020. 
Tsunoda is directed to a commodity recognition apparatus displays a frame for surrounding a commodity in an image captured by an image capturing module.  Then the commodity recognition apparatus recognizes a candidate of the commodity imaged in the frame according to the feature amount of the image in the area surrounded by the frame, and outputs information of a highest ranked candidate commodity.  If a change instruction for the candidate is received, the commodity recognition apparatus outputs information of the commodity other than the highest ranked candidate selected from the candidates. Tsunoda Abstract. 
Bender et al. is directed to a first unit of data associated with one or more sensor devices may be received.  The first unit of data may identify food information about one or more food items.  A compliance estimate may be generated, by comparing the food information against a set of food intake criteria tailored to the user, to determine whether the food information complies with the set of food intake criteria.  A notification may be provided to the user based on whether the food information complies with the set of food intake criteria. Bender et al., Abstract. 
Tsunoda nor Bender et al., teach the limitations of the claimed invention, an installation comprising an image acquisition device oriented toward the laying surface, an identification device to identify the user;  a control device that acquires an identifier of each of said users among said several successive users, for each user, to: acquire an identifier of the user; said control device acquiring, an image of said product or set of products with the image acquisition device, before or after the step of acquisition of the identifier of each user; a memory in which are stored preorders, the preorders comprising a preorder for each user, a set of data, called  preorders, said preorder comprising a datum corresponding to the identifier of the user and a datum corresponding to the acquired image; a memory in which are stored sets of data, called orders, each order comprising at least a part of the data of one of said preorders.
Moreover, none of the prior art of record remedies the deficiencies found in Tsunoda and Bender et al., or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings were received on January 23, 2020.  These drawings are sufficient.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NITA, Florin Dan, European Patent Publication EP3070694, discusses a method and system to assist with paying for a self-service meal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687